Citation Nr: 1516990	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral leg condition.

2.  Entitlement to service connection for left hand eczematous dermatitis.  

3.  Entitlement to an increased disability rating in excess of 10 percent for left ankle condition, status post Brostrom procedure.

4.  Entitlement to an initial disability rating in excess of 30 percent for migraine type, post-concussion headaches, with periodic dizziness.

5.  Entitlement to an initial disability rating in excess of 10 percent for temporomandibular joint (TMJ) dysfunction.  

6.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  

7.  Entitlement to an effective date earlier than September 9, 2010, for the payment of compensation benefits, to include the award of service connection for posttraumatic stress disorder (PTSD) and TBI, and the award of an increased, 10 percent disability rating for left ankle condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision (issued in April 2011) in which the RO, inter alia, granted service connection for PTSD and residuals of TBI and assigned an initial 30 and 10 percent rating, respectively, effective September 9, 2010.  In that decision, the RO also increased the Veteran's disability rating for his service-connected left ankle condition to 10 percent, effective from September 9, 2010, and denied service connection for a bilateral leg condition and a scar on the back of the neck.  

In April 2011, the Veteran filed a notice of disagreement (NOD) as to the denial of service connection for the bilateral leg condition and scar on the back of the neck, as well as the rating assigned to his service-connected left ankle disability and the effective date of the award of service connection and the increased rating assigned in the March 2011 rating decision.  The RO issued a statement of the case (SOC) addressing these issues in July 2013.  The Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in September 2013, in which he limited his appeal to the issues of service connection for a bilateral leg condition, an increased rating for service-connected left ankle disability, and the effective date issue.  Accordingly, the issue of service connection for a scar on the back of the neck was not perfected for appeal.  

This appeal also arose from a December 2011 rating decision (issued in January 2012) in which the RO, inter alia, granted service connection for migraine type, post-concussion headaches, and TMJ dysfunction, and assigned an initial 30 and 10 percent rating, respectively, from September 9, 2010.  In this decision, the RO also continued the 10 percent rating assigned for service-connected residuals of TBI and denied service connection for left hand eczematous dermatitis.  In January 2012, the Veteran filed an NOD as to the denial of service connection for left hand eczematous dermatitis, as well as the ratings assigned to his service-connected migraine headache, TMJ, and TBI disabilities.  The RO issued a statement of the case (SOC) addressing these issues in February 2014, after which the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in April 2014.

In his September 2013 and April 2014 substantive appeals, the Veteran requested a Board video conference hearing.   However, as will be explained herein, in October 2014, the Veteran elected to withdraw the claims on appeal, which also effectively withdrew his request for a video conference hearing.   See 38 C.F.R. § 20.704(e) (2014). 

This appeal has been processed using the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents that are either duplicative of those contained in the VBMS file or are irrelevant to the issues on appeal.


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to service connection for a bilateral leg condition and left hand eczematous dermatitis; entitlement to higher initial ratings for service-connected migraine type, post-concussion headaches, TMJ dysfunction, and residuals of TBI; and entitlement to an effective date earlier than September 9, 2010, for the payment of compensation benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of all claims on appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In August 2014, the agency of original jurisdiction-the RO, in this case-certified to the Board the issues of entitlement to service connection for a bilateral leg condition and left hand eczematous dermatitis; entitlement to higher initial ratings for service-connected migraine type, post-concussion headaches, TMJ dysfunction, and residuals of TBI; and entitlement to an effective date earlier than September 9, 2010, for the payment of compensation benefits. 

However, in October 2014, the Veteran submitted a statement indicating that he wished to cancel the appeals that were currently pending, which he identified were dated April 19, 2011, and January 30, 2012.  See NODs dated April 2011 and January 2012.  The Veteran's desire to withdraw all claims on appeal was confirmed by his representative in an October 2014 statement.  

Given the foregoing, the Board finds that no allegations of errors of fact or law remain for appellate consideration with respect to the issues of entitlement to service connection for a bilateral leg condition and left hand eczematous dermatitis; entitlement to higher initial ratings for service-connected migraine type, post-concussion headaches, TMJ dysfunction, and residuals of TBI; and entitlement to an effective date earlier than September 9, 2010, for the payment of compensation benefits.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claims and they must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


